Title: To Thomas Jefferson from Giuseppe Chiappe, 6 March 1788
From: Chiappe, Giuseppe
To: Jefferson, Thomas



Excellence
Mogador Le 6e: Mars 1788

J’ay eû l’honneur d’êcrire à Votre Excellence voye de Terre et de Mer le 26e: passé; et pour l’informer ensuite de ce qui se passe, et regarde plus particulièrement les affaires de la Bienheureuse Nation de l’Amerique, Je m’empresse d’expédier un Courrier à Tanger pour que la présente parvienne à Votre Excellence le plus tôt possible. Sa Majesté Impériale a fait publier dernièrement, Je ne scaurois par quel mécontentement, que les Anglois ne reçeuvront plus de ses Ports de l’Arache, Tanger et Tetuan aucunne provision, ni ne pourront non plus même decendre à terre dans les Ports susmentionés. Comme Je ne manque pas à la Cour de nombre d’Amis qui sollicitent pour moy la continuation des faveurs que S.M.I. paroit disposée d’accorder aux Americains, il a plû à sa ditte S.M.I. de les distinguer dans cette occasion par une grace singuliaire qui éclatte dans les Lettres que Je viens de reçevoir, et dont Je joins à Votre Excellence Copie exacte traduite de l’Arabe pour en faire usage de conformité aux intentions amicales de S.M.I. envers toute la Nation Américaine, et Je ne doute nullement que Votre Excellence voudra les faire notifier pour que un chacun de la ditte Nation en profitte, ce qui concurrira à une plus êtroite réciproque correspondence, et J’ay l’honneur d’être très-profondement De V.E. Le très-Humble & très-Obeissant Serviteur,

Giuseppe Chiappe

 